         Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 1 of 20




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

GENEVA FOREIGN & SPORTS, INC.,                        :      Case No. 1:20-cv-93
individually and on behalf of all others              :
similarly situated,                                   :
                                                      :
               Plaintiffs,                            :
                                                      :
       v.                                             :
                                                      :
ERIE INSURANCE COMPANY OF NEW                         :
YORK; ERIE INSURANCE COMPANY;                         :
and ERIE INDEMNITY COMPANY d/b/a                      :
Erie Insurance Exchange,                              :
                                                      :
               Defendants.                            :

            BRIEF IN SUPPORT OF DEFENDANTS’ MOTION TO DISMISS

                                PRELMINARY STATEMENT

       A pandemic cannot alter the explicit terms of a contract or fabricate coverage where none

exists. Plaintiff’s Complaint seeks insurance coverage for alleged financial losses stemming from

the Covid-19 pandemic, but fails to state a plausible claim for coverage under Plaintiff’s insurance

policy with Erie (the “Policy”). Like most policies providing business interruption coverage,

coverage under the Policy is triggered only by physical damage to property. Plaintiff’s property

was never physically damaged. Plaintiff admits that its business was supposedly closed due to

governmental orders designed to prevent the person-to-person spread of the Coronavirus, not

because of any physical property damage. As courts have held and the public information

confirms, the Coronavirus damages people, not property. Put simply, the government shutdown

orders issued during the Covid-19 pandemic do not trigger business interruption coverage,

rendering each of Plaintiff’s claims facially inadequate.
         Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 2 of 20




       Significantly, Plaintiff’s theory is that it sustained a covered loss because Governor

Andrew Cuomo’s Executive Orders allegedly required Plaintiff to “cease its business operations

completely.” Complaint ¶ 44; see also id. at ¶ 1 (the “executive orders … have brought [Plaintiff’s]

business to a standstill”). Never mind that Plaintiff’s business was deemed “essential” and allowed

to remain open for business. This admission as to the cause of Plaintiff’s alleged loss—the

Executive Orders and not any direct physical damage to property—dooms Plaintiff’s claims.

       While admitting the direct causal link between the Executive Orders and the supposed

closure of Plaintiff’s automotive business, Plaintiff also apparently recognizes the need (under the

plain terms of the Policy and New York law) to plead actual direct physical property damage to

trigger coverage. So, Plaintiff speculates that “the continuous presence of COVID-19 on or

around Plaintiff’s premises has damaged property by infecting it and has rendered the premises

unsafe, uninhabitable, and unfit for their intended purpose.” Id. ¶ 46 (emphasis added). Plaintiff

seemingly admits the utter conjecture undergirding this claim (“on or around”) and guesses further

still by surmising that its business losses were the “result of the presence of COVID-19 particles

and/or the COVID-19 pandemic.” Id. ¶ 49 (emphasis added).

       Putting aside that Plaintiff’s wavering allegations reveal it has no factual basis to plead that

the Coronavirus was on its premises, this theory (that the Coronavirus on its premises caused its

alleged shutdown) directly conflicts with Plaintiff’s central pleaded theory that the “recent

executive orders … have brought [Plaintiff’s] business to a standstill.” Id. ¶ 1. No matter, as

courts (including in New York) have already held—and as is obvious given the nature of any

virus—the Coronavirus harms people and does not damage property. For that reason, even if

Plaintiff’s guess that the Coronavirus was present on the insured premises was taken as true, it

would be insufficient to trigger coverage. As a result, there is simply no coverage under the



                                                  2
         Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 3 of 20




“Additional Income Protection Coverage” or “Extra Expense” provisions of the Policy (Coverage

3, Sections A and B, respectively). Exh. 1 at EIE-Geneva 0025 – EIE-Geneva 0026, EIE-Geneva

0061.

        Nor is there coverage under the “Civil Authority” coverage under the Policy (Coverage 3,

Section C). Id. at EIE-Geneva 0026, EIE-Geneva 0061. Civil-authority coverage under the Policy

and governing law requires direct physical damage to property other than Plaintiff’s property (but

near to it), such that the damage to the nearby property causes a civil authority to prohibit all access

to Plaintiff’s business. Id. This coverage is intended to cover the scenario where, for example,

there is a fire or construction accident at a nearby property that causes the government to literally

and physically cut off access to the insured premises. The Complaint does not even allege—nor

could it—any damage to nearby property, let alone damage that resulted in a civil authority

denying access to the insured premises. Plaintiff’s effort to shoehorn its supposed closure into

civil authority coverage is like jamming a square peg into a round hole.

        Two last points. One, in the event this Court does not dismiss the entire Complaint,

Plaintiff sued three Erie companies but only one, Erie Insurance Company, issued the Policy and

hence the other two Erie companies should be dismissed. Two, the declaratory judgment claim is

entirely duplicative of the breach of contract claim and under settled law ought to be dismissed.

                                    STATEMENT OF FACTS

        Plaintiff Geneva Foreign & Sports, Inc. is a New York corporation that operates a car

service and sales center on its premises (the “Premises”). Compl. ¶ 1. Since June 14, 2019, Erie

Insurance Company has insured the buildings located on the Premises. Id. ¶¶ 14, 16; Exh. 1 at

EIE-Geneva 0002 – EIE-Geneva 0008. According to the Complaint, Governor Cuomo issued a




                                                   3
         Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 4 of 20




series of Executive Orders in response to the pandemic that “require[ed] [Plaintiff] … to cease its

business operations completely.” Compl. ¶ 44 and Exhs. A-B.

       Plaintiff submitted a claim under the Policy for coverage of lost income and expenses

incurred as a result of the Executive Orders. Id. ¶¶ 50-51. Erie denied Plaintiff’s claim on April

15, 2020. Id. ¶ 52 & Exh. D. More specifically, it denied Plaintiff’s claim for business interruption

coverage, which included Income Protection and Extra Expense coverage, because “there was no

partial or total ‘interruption of business’ due to direct physical ‘loss’ or damage to Covered

Property on the premises from a peril insured against.” Compl., Exh. D at 2-3. Erie likewise

denied Plaintiff’s claim for Civil Authority coverage because “a Civil Authority did not order that

the business be closed due to damage to property within one mile of the premises described in the

‘Declarations,’ caused by a peril insured against.” Id. This suit followed.

                             RELEVANT POLICY PROVISIONS

       Attached as Exhibit 1 is a certified copy of Plaintiff’s Policy referenced in the Complaint.1

The Policy begins by laying out the basic “Insuring Agreement”:

       SECTION I—COVERAGES

       INSURING AGREEMENT

       We will pay for direct physical “loss” of or damage to Covered Property at the
       premises described in the “Declarations” caused by or resulting from a peril insured
       against.

See Exh. 1 at EIE-Geneva 0023 (emphasis added). The Insuring Agreement thus makes clear that

there must be a direct physical loss or direct physical damage for any coverage to apply.

Moreover, the Insuring Agreement is equally clear that coverage is limited to the “peril” identified



   1
      Plaintiff did not attach a complete copy of the Policy to its Complaint. A complete copy is
attached to the Defendants’ Motion to Dismiss, which can be considered by this Court because
Plaintiff’s claims explicitly rely upon it. See Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014).

                                                 4
           Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 5 of 20




in the Policy. The three specific coverages at issue—Income Protection, Extra Expense, and Civil

Authority coverage—are contained in “Coverage 3” of the Policy, id. at EIE-Geneva

0025 - EIE-Geneva 0026, EIE-Geneva 0061, and INCOME PROTECTION – ACTUAL LOSS

SUSTAINED endorsement, (Compl., Exh. E). The Policy lists the express “PERILS INSURED

AGAINST” for Coverage 3 (“Perils Clause”):

       ADDITIONAL INCOME PROTECTION – COVERAGE 3

       Covered Cause of Loss

       This Policy insures against direct physical “loss”, except “loss” as excluded or
       limited in this policy.

See Exh. 1 at EIE-Geneva 0027 (emphasis added). Hence, like the Insuring Agreement, the Perils

Clause requires a direct physical loss.

       The Policy’s specific Income Protection, Extra Expense, and Civil Authority coverages, all

of which are subject to the basic Insuring Agreement and Perils Clause, are in pertinent part as

follows:

       This endorsement modifies insurance provided under the following:

               COMMERCIAL PROPERTY COVERAGE PART

       I.     Paragraph A. Additional Income Protection Coverage of Section I –
       Additional Income Protection – Coverage 3 is replaced by the following:

       INCOME PROTECTION – ACTUAL LOSS SUSTAINED – COVERAGE 3

       A.      Income Protection Coverage

       Income Protection means loss of “income” you sustain due to “interruption of
       business” resulting directly from “loss” or damage to property on the premises
       described in the “Declarations” from an insured peril.

       B.      Extra Expense Coverage

       “Extra expense” coverage is provided at the premises described in the
       “Declarations”.


                                               5
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 6 of 20




       “Extra expense” means necessary expenses you incur due to partial or total
       “interruption of business” resulting directly from “loss” or damage to property on
       the premises described in the “Declarations” from a peril insured against.
               .
       C.      Additional Coverages

              1.      Civil Authority

                      When a peril insured against causes damage to property other than
                      property at the premises described in the “Declarations”, we will
                      pay for the actual loss of “income” or “rental income” you sustain
                      and necessary “extra expense” caused by action of civil authority
                      that prohibits access to the premises described in the “Declarations”
                      provided that both of the following apply:

                      a.      Access to the area immediately surrounding the damaged
                              property is prohibited by civil authority as a result of the
                              damage, and the premises described in the “Declarations”
                              are within that area of the damaged property; and

                      b.      The action of civil authority is taken in response to
                              dangerous physical conditions resulting from the damage or
                              continuation of the peril insured against that caused the
                              damage, or the action is taken to enable a civil authority to
                              have unimpeded access to the damaged property.

See Exh. 1 at EIE-Geneva 0025 - EIE-Geneva 0026, EIE-Geneva 0061 (emphasis added);

Compl. Exh. E.

                                         ARGUMENT

I.     INTRODUCTION

       Fed. R. Civ. P. 12(b)(6) requires dismissal of any complaint that fails to allege a plausible

and legally cognizable claim. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 570 (2007). The factual allegations “must be enough to raise a right to

relief above the speculative level.” Twombly, 550 U.S. at 555. Rule 8 “demands more than an

unadorned, the-defendant-unlawfully-harmed me accusation.”             Iqbal, 556 U.S. at 678.




                                                6
         Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 7 of 20




A complaint “that offers ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a

cause of action will not do.’” Id.

       New York law places the burden on the insured to prove that its insurance policy covers

the loss for which it seeks coverage.2 See Morgan Stanley Grp., Inc. v. New England Ins. Co., 225

F.3d 270, 276 (2d Cir. 2000); Roundabout Theatre Co., Inc. v. Cont’l Cas. Co., 302 A.D.2d 1, 6

(1st Dep’t 2002) (noting “the well-established principle that a policyholder bears the initial burden

of showing that the insurance contract covers the loss”). An insured is not relieved of this initial

burden by the fact that the insurance policy at issue is a purported “all-risks” policy. See

Roundabout Theatre, 302 A.D.2d at 6.

       Plaintiff’s claims should be dismissed as a matter of law because the Policy insures losses

stemming only from direct physical damage to property. New York law confirms that Policies

like Erie’s extend coverage only where there is direct physical damage to the insured’s premises

(or, in the case of civil authority coverage, physical damage to a nearby property). Indeed, as

explained below, a federal court in New York recently ruled, in denying an application for an

injunction against another carrier in identical circumstances, that there was no coverage because

the Coronavirus does not harm property and New York law requires a physical loss or damage to

the insured premises that causes the business interruption in order for coverage to exist. And (also



   2
      This Court should apply New York law pursuant to Pennsylvania’s choice-of-law rules, as
New York’s interests in the parties’ dispute and the outcome thereof are the most substantial. See
Complaint of Bankers Trust Co., 752 F.2d 874, 881-82 (3d Cir. 1984) ( citing Griffith v. United
Air Lines, Inc., 416 Pa. 1, 22, 203 A.2d 796, 805-06 (1964)); Compagnie des Bauxites de Guinee
v. Argonaut-Midwest Ins. Co., 880 F.2d 685, 688-89 (3d Cir. 1989). New York is the location of
the insured risk, which is the most important factor in the choice-of-law analysis. See Restatement
(Second) of Conflict of Laws § 193 & cmt. b; Amica Mut. Ins. Co. v. Fogel, 656 F.3d 167, 173 (3d
Cir. 2011). New York’s substantial interests are demonstrated by the facts that Plaintiff purchased
the Policy in New York, the Policy was issued to a New York entity that conducts business entirely
in New York, and the Policy covers property exclusively located in New York. See Restatement
(Second) of Conflicts of Laws § 188. Compl. ¶¶ 1, 5; Exh. 1 at EIE-Geneva 004 – Geneva 006.

                                                 7
         Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 8 of 20




as explained below), a court in Michigan even more recently ruled in another Covid-19 business

interruption insurance case that the insured’s argument that “physical loss” can be demonstrated

where mere access to the premises was foreclosed by an executive order “is just simply nonsense.”

There is nothing distinguishable about those cases. Here, Plaintiff’s losses, as alleged, are purely

economic—it was forced, it says, to close its business because of the Executive Orders. Because

no direct physical loss occurred, there is no coverage and the Complaint should be dismissed with

prejudice.

II.    PLAINTIFF’S COMPLAINT FAILS TO PLAUSIBLY ALLEGE THE DIRECT
       PHYSICAL LOSS OR DAMAGE NECESSARY TO STATE A CLAIM FOR
       BUSINESS-INCOME OR EXTRA-EXPENSE COVERAGE

       Plaintiff’s Complaint fails to state a viable claim for Business Income or Extra Expense

coverage because it contains no plausible allegation that the Coronavirus—or the Executive Orders

designed to contain the human-to-human transmission of the virus—caused any physical damage

to the Premises. Under the Policy’s Insuring Agreement, Erie need only “pay for direct physical

“loss” of or damage to Covered Property at the premises described in the ‘Declarations’ caused

by or resulting from a peril insured against.” See Exh. 1 at EIE-Geneva 0023 (emphasis added).

Under the Perils Clause, in turn, a “peril insured against” means “direct physical ‘loss’ unless the

loss is excluded or limited.” Id. at EIE-Geneva 0027 (emphasis added). Read together as they

must be, these policy definitions and terms emphasize a threshold requirement for direct, physical

damage to property at the insured premises. Plaintiff fails to plead any facts describing any direct

physical loss or damage to the property and hence the Complaint fails to state a claim.

       Roundabout Theatre Co. v. Cont’l Cas. Co., is the leading New York case on this issue,

and is on all fours with the case at bar. 302 A.D.2d 1 (N.Y. App. 1st Dep’t 2002). There, a theatre

company was forced to cancel 35 performances of Cabaret following a scaffolding accident at a



                                                 8
         Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 9 of 20




nearby building, which led the New York City Building Department to close West 43 rd Street,

where plaintiff’s theatre was located. The theatre “sustained only minor damage” from the

scaffolding collapse, but “sustained substantial monetary losses” from lost ticket sales (among

other things) once the street was closed. Id. at 3. The policy’s “Insuring Agreement” provided—

just like Policy here—that the insurer would pay losses where there was a “loss of, damage to, or

destruction” of the premises. Id. Also, just like the Policy here, the Insuring Agreement was tied

to the “perils insured against.” Id. And, just like the Policy here, the “perils” were limited to

“direct physical loss or damage to the property.” Id.

       The trial court issued judgment in favor of the insured, reasoning that a “loss of use” did

not have to be accompanied by any physical damage to the property. Id. at 5. The appeals court

reversed. Reading the Insuring Agreement and Perils clauses together, as bedrock principles of

contract interpretation require, the appeals court held that “the only conclusion that can be drawn

is that the business interruption coverage is limited to losses involving physical damage to the

insured’s property.” Id. at 7 (emphasis added). In reaching this conclusion, the court relied not

only on the plain terms of the insuring agreement and perils clause, but also on other provisions of

the policy that referenced physical damage to the premises. Context counts. For example, a

provision in the policy limited the measure of recovery to “such length of time as would be required

with the exercise of due diligence and dispatch to rebuild, repair or replace such part of the property

herein described as has been lost, damaged or destroyed.” Id. at 7-8. The court held that this

provision would be “meaningless” if coverage existed absent physical damage to the premises. Id.

Significantly, the Erie Policy here has the same clause. See EIE-Geneva 0062; Compl., Exh. E at

3 (“Amount of Insurance” § D.1—“The time period required to rebuild, repair, or replace such

part of the Building or Business Personal Property that has been damaged or destroyed as a direct



                                                  9
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 10 of 20




result of an insured peril”). The court ultimately held that the insured failed to prove a covered

loss because it did not demonstrate physical damage to its property; the insured’s loss of use of its

property was insufficient to trigger coverage. See Roundabout Theatre, 302 A.D.2d at 6-8.

       Following Roundabout Theatre, New York courts dismiss business interruption and extra

expense claims where, as here, the insured suffered an economic loss to its business

unaccompanied by direct physical damage to its property. See, e.g., Newman Myers Kreines Gross

Harris, P.C. v. Great Northern Ins. Co., 17 F. Supp. 3d 323, 331 (S.D.N.Y. 2014) (no business

interruption coverage under Roundabout Theatre where utility shut off power in anticipation of

Superstorm Sandy, because the policy language “direct physical loss or damage” “requires some

form of actual, physical damage to the insured premises to trigger loss of business income and

extra expense coverage”); Satispie, LLC v. Travelers Prop. Cas. Co. of Am.,__ F.Supp.3d at __,

2020 WL 1445874 at 3 (W.D.N.Y. Mar. 25, 2020) (holding that “[u]nder New York law, the phrase

‘risks of direct physical loss’ has been interpreted to mean ‘some form of actual, physical damage’

to the insured property”).3




   3
       While Pennsylvania law does not apply, the law in Pennsylvania appears to be the same as
New York law with respect to construing the phrase “direct physical loss or damage.” See e.g.,
Philadelphia Parking Auth. v. Fed. Ins. Co., 385 F. Supp. 2d 280, 286-89 (S.D.N.Y. 2005)
(applying Pennsylvania law) (holding that “direct physical loss or damage” does not encompass
pure economic damage, and that, therefore, an insurance policy’s business income provisions did
not afford coverage for lost income sustained by a parking garage at the Philadelphia International
Airport caused by the aviation shutdown subsequent to the 9/11 terrorist attacks). Indeed, it has
long been the law of Pennsylvania that actual physical damage coming within the definition of the
perils insured against is a threshold requirement for business interruption coverage. See Cleland
Simpson Co. v. Firemen’s Ins. Co. of Newark, 392 Pa. 67 (1958) (no business interruption or civil
authority coverage where the Mayor of Scranton declared a state of emergency and shut down
businesses to avoid a fire after a storm cut off the city’s water supply, because no property was
damaged and businesses were closed due to the fear of damage, and not actual damage necessary
to trigger coverage).


                                                 10
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 11 of 20




       Significantly, in Social Life Magazine, Inc. v. Sentinel Ins. Co., No. 1:20-cv-03311-VEC

(S.D. N.Y. 2020), the Southern District of New York denied a preliminary injunction after holding

that the Coronavirus did not cause physical loss or damage to property, and therefore did not trigger

the insurance policy’s business interruption coverage. See Exh. 2. The district court cogently

observed:

       THE COURT:              Let me ask you something. First off, I want to start with
                               basics. Do you agree that New York law applies?

       MR. FISCHBARG:          Yes.

       THE COURT:              All right. So – is it the Roundabout Theatre case?

       MS. GORDON:             Yes, your Honor.

       THE COURT:              First Department case?

       MS. GORDON:             Yes, your Honor. This is Ms. Gordon on behalf of Sentinel.

       THE COURT:              Thank you. Mr. Fischbarg, it would seem to me that the
                               Roundabout case is a real problem for your position. Would
                               you like to explain to me why it doesn’t preclude your claim?

       MR. FISCHBARG:          Yes. That case applies to off-site property damage rendering
                               the premises at issue inaccessible. So in this case, you don’t
                               have off-site property damage. You have on-site property
                               damage.

       THE COURT:              What is the damage? There is no damage to your property.

       MR. FISCHBARG:          Well, the virus exists everywhere.

       THE COURT:              It damages lungs. It doesn’t damage printing presses.

                                                ***

       MR. FISCHBARG:          Mold spores, bacteria, virus, all those are physical items
                               which damage whatever they are on, whatever they land on.
                               And in this case, the virus, when it lands on something and
                               you touch it, you could die from it. So –

       THE COURT:              That damages you. It doesn’t damage property.


                                                  11
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 12 of 20




See id. at 4-6.4 Following that exchange, the district court held:

       I feel bad for your client. I feel bad for every small business that is having
       difficulties during this period of time. But New York law is clear that this kind of
       business interruption needs some damage to the property to prohibit you from
       going. You get an A for effort, you get a gold star for creativity, but this is just not
       what’s covered under these insurance policies.

       So I will have a more complete order later, but your motion for preliminary
       injunction is going to be denied.

See id. at 15 (emphasis added).5 Seeing the writing on the wall, Plaintiff dismissed the case before

the Order was issued.

       Finally, while not applying New York law, the only other decision to date to consider

business interruption insurance in the context of the Covid-19 pandemic has, like Social Life, ruled

in favor of the insurer. In Gavrilides Mgmt. Co. v. Michigan Ins. Co., No. 20-258-CB (Michigan

Cir. Court., July 1, 2020), the court held that an insured’s losses stemming from Michigan’s

executive orders were not covered where “direct physical loss of or damage to property” was (just

like here) a prerequisite for lost income and extra expense coverage. Exh. 3. The court held that




   4
     Federal courts may take judicial notice of “proceedings in other courts of record.” Walburn
v. Lockheed Martin Corp., 431 F.3d 966, 972 n. 5 (6th Cir. 2005). See also Southern Cross
Overseas Agencies, Inc. v. Wah Kwong Shipping Grp., Ltd., 181 F.3d 410, 426 (3d Cir. 1999).
   5
      Numerous courts have held—just as in Social Life Magazine—that invisible substances that
harm people or can be cleaned off surfaces do not cause physical injury. See, e.g., Mama Jo’s,
Inc. v. Sparta Ins. Co., 2018 WL 3412974 at 8-10 (S.D. Fla. June 11, 2018) (holding that
construction dust, including the need to clean construction dust from insured property, did not
cause direct physical loss or damage to the insured’s property; “cleaning is not considered direct
physical loss”); Universal Image Prods., Inc. v. Fed. Ins. Co., 475 F. App’x. 569 (6th Cir. 2012)
(requirement of “direct physical loss or damage” not met where presence of bacteria in air
conditioning system did not cause tangible damage to insured premises”); Mastellone v. Lightning
Rod Mut. Ins. Co., 884 N.E.2d 1130 (Ohio Ct. App. 2008) (holding that the insurance policy’s
requirement of “physical injury” required harm to the insured house that “adversely affect[ed] the
structural integrity of the house” and that, therefore, the insurance policy did not afford coverage
for mold staining that did not affect the structure of house).

                                                 12
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 13 of 20




the phrase “direct physical loss of or damage to property” required “something with material

existence. Something that is tangible. Something … that alters the physical integrity of the

property.” Id. at 18-19; see also id. at 19 (“the loss or damage must be physical”). The court held

that the Coronavirus did not cause physical damage to the insured’s property, and, therefore, did

not cause the “direct physical loss of or damage to property” that was necessary to trigger coverage.

See id. at 18-20, 23.

       Moreover, the insured argued, just as Plaintiff does here, that it suffered a physical loss of

use because customers could not (by dint of executive orders) enter the business premises (the

same argument rejected in Roundabout Theatre). Id. at 20. The court rejected that argument as

“simply nonsense” because “it comes nowhere close to meeting the requirement that … there has

to be some physical alteration to or physical damage or tangible damage to the integrity of the

building.” Id. The court thus dismissed the case, with prejudice and without leave to amend.

Id. at 22-23.

       The same common-sense reality prevails here. As in the cases described above, the

Insuring Agreement and Perils Clause require—both by their own terms and as those clauses have

been interpreted by New York (and many other) courts—direct physical damage to property. The

Coronavirus may damage people, but it cannot damage a car or a wrench.6 The virus needs a




   6
      The Centers for Disease Control (“CDC”) has made clear that the Coronavirus can be wiped
off surfaces by simple cleaning using easily available cleaning products, such as Clorox or Lysol
from your local grocery store. See CDC Reopening Guidance for Cleaning and Disinfecting
(4/28/20), attached as Exh. 4; https://www.cdc.gov/coronavirus/2019-ncov/community/reopen-
guidance.html (last accessed July 23, 2020). The Court may take judicial notice of these publicly
available guidelines. See Carmen R. v. Decker, 2020 WL 2029337 at 10 (D. N.J. Apr. 28, 2020);
Black v. Columbus Pub. Sch., 2007 WL 2713873 (S.D. Ohio Sept. 17, 2007). Such notice does
not covert this motion into one for summary judgment. See Reeves v. PharmaJet, Inc., 846 F.
Supp. 2d 791, 794 n.5 (N.D. Ohio 2012).


                                                 13
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 14 of 20




person in order to cause any damage at all. And this Policy covers direct physical damage to

property, not people. In any event, Plaintiff admits that its damages were caused by the Executive

Orders which allegedly shuttered its business, Compl. ¶¶ 1, 44, which is not a direct physical

injury, but an economic loss caused by the government’s effort to avoid the person-to-person

spread of the virus. That does not trigger coverage. See Newman Myers, 17 F. Supp. 2d at 331

(S.D.N.Y. 2014) (direct physical loss or damage requires “actual, demonstrable harm of some form

to the premises itself, rather than forced closure of the premises for reasons exogenous to the

premises themselves, or the adverse business consequences that flow from such closure”)

(emphasis added). Because direct physical loss of or damage to property on the Premises is a

prerequisite to coverage, Plaintiff has failed to state a plausible claim that Erie breached the Policy

by denying Plaintiff’s claim under these coverages.

III.   PLAINTIFF’S COMPLAINT FAILS TO PLAUSIBLY ALLEGE COVERAGE
       UNDER THE POLICY’S CIVIL AUTHORITY PROVISION

       Plaintiff fails to state a claim that Erie breached the Policy by denying its claim for coverage

under the Policy’s Civil Authority coverage. That coverage unambiguously requires that:

       1.      A peril insured against caused direct physical loss of or damage to property other

               than property on the Premises;

       2.      A civil authority took action to prohibit access to the area immediately surrounding

               the damaged property as a result of the damage;

       3.      The civil authority’s action was taken in response to dangerous physical conditions

               resulting from the damaged property or the continuation of the peril insured against

               that caused the damage, or the action was taken to enable a civil authority

               unimpeded access to the damaged property;




                                                  14
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 15 of 20




       4.      The Premises is within the area immediately surrounding the damaged property to

               which the civil authority prohibited access; and

       5.      Plaintiff suffered a loss of income, rental income, or extra expenses caused by the

               action of a civil authority that prohibited access to the Premises.

See Exh. 1 at EIE-Geneva 0026, EIE-Geneva 0061. Plaintiff’s Complaint fails to plead any of

these elements, let alone all of them.

       To begin with, the allegations in the Complaint do not satisfy the Civil Authority

coverage’s requirement of direct physical loss of or damage to property other than property on the

Premises. Not only does Plaintiff fail to identify any other property (and certainly none that was

damaged), but the only “damage” complained of is the supposed general presence of the

Coronavirus in New York state, and that is not, as explained above, physical damage. Nor has

Plaintiff alleged that any civil authority has taken action so as to have “unimpeded access” to

physically damaged (but as of yet unidentified) nearby property.

       Moreover, the Executive Orders upon which Plaintiff relies did not prohibit all access to

the Premises, as is required to trigger Civil Authority coverage. See 54th Street Ltd. Partners, L.P.

v. Fidelity & Guar. Ins. Co., 306 A.D.2d 67 (1st Dept. 2003) (holding that, although a civil

authority diverted vehicular and pedestrian traffic, the insurance policy’s civil authority coverage

was not triggered where the civil authority did not deny access to the restaurant).7 While the



   7
     See also, S. Hosp., Inc. v. Zurich Am. Ins. Co., 393 F.3d 1137, 1140-41 (10th Cir. 2004)
(holding that no civil authority coverage existed where the civil authority did not prohibit access
to hotel operations); 730 Bienville Partners Ltd. v. Assurance Co. of Am., 67 F. App’x. 248, *2-3
(5th Cir. 2003) (holding that FAA’s grounding of all civilian aircraft in response to the 9/11 attacks
did not prohibit access to hotels even though it may have reduced hotel capacity because it was
not impossible for hotel guests to get to the hotel); Schultz Furriers, Inc. v. Travelers Cas. Ins. Co.
of Am., 2017 WL 1731005 at 4 (N.J. Super. Ct. 2007) (concluding that no civil authority coverage
existed where access to the store was not “totally and completely prevented, i.e., made
impossible”); Kean, Miller, Hawthorne, D’Armond, McCowan & Jarman, LLP v. Nat’l Fire Ins.

                                                  15
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 16 of 20




Executive Orders required non-essential employers to “reduce [their] in-person workforce at any

work locations by 100% no later than March 22 at 8 p.m.,” Compl., Exh. A at penultimate bullet

point, they did not proscribe the business owners, vendors, or delivery personnel, among others,

from accessing the property. Access to the property was not, therefore, totally prohibited, let alone

from a dangerous physical condition at a nearby property.

       Significantly, Plaintiff’s theory of liability stems from a faulty premise that is readily

apparent on the face of the Executive Orders. The Executive Orders expressly exempted “[a]ny

essential business or entity providing essential services or functions” from these in-person

restrictions. See Compl. Exhs. A and B. Although Plaintiff alleges that it is a “non-essential

business” pursuant to the Executive Orders, that is a legal conclusion, and an erroneous one. On

March 20, 2020—prior to the March 22 deadline to eliminate in-person workforces—Governor

Cuomo designated “auto repair” businesses (such as Plaintiff’s) as “essential services,” and thus

“essential businesses” under the Executive Orders. 8 Plaintiff’s allegation that it was forced to



Co., 2007 WL 2489711 at 6 (M.D. La. Aug. 29, 2007) (concluding that no civil authority coverage
existed where advisories did not prohibit access to insured premises); Penton Media, Inc. v.
Affiliated FM Ins. Co., 2005 WL 8171363 at 9 (N.D. Ohio Sept. 30, 2005), aff’d 245 F. App’x.
495 (6th Cir. 2007) (holding that the “ordinary meaning” of “civil authority coverage” “refers to
the situation when a civil authority prohibits access to the insured’s premises resulting in a total
loss of business income”); Philadelphia Parking Auth., 385 F.Supp.2d at 289-90 (holding that
FAA’s grounding of all civilian aircraft in response to the 9/11 attacks did not prohibit access to
parking facilities).
   8
          See      https://www.governor.ny.gov/news/governor-cuomo-issues-guidance-essential-
services-under-new-york-state-pause-executive-order (last accessed July 23, 2020). The lengthy
list of businesses that were allowed to remain open—including laundromats, grocery stores,
convenience stores, and hardware stores, among many others—underscores that the virus does not
cause property damage, let alone damage that caused businesses to close. These types of stores
(Home Depot and Walmart, for example) operated in New York during the thick of the Pandemic.
Those stores were not “unsafe, uninhabitable and unfit” (Compl. ¶ 14)—quite the contrary, they
were never “physically damaged” and continued to operate, as did restaurants for take-out and
delivery, supermarkets and many other “essential” businesses. “Non-essential” businesses forced
to close did not suffer any “physical damage” either and also were not “unsafe, uninhabitable and

                                                 16
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 17 of 20




shutter its business not only misreads the Executive Orders but is patently false (as one can easily

glean from Plaintiff’s own Facebook posts). In any event, Plaintiff’s claim that the Executive

Orders deemed its business non-essential and shuttered it is a legal conclusion that need not and

should not be accepted by the Court. See Fowler v. UPMC Shadyside, 578 F.3d 203, 210-11 (3d

Cir. 2009) (“[t]he District Court must accept all of the complaint’s well-pleaded facts as true, but

may disregard any legal conclusions”). And, even if all access to the Premises was prohibited by

the Executive Orders (though it clearly was not), it was not on account of any physical damage to

nearby property, as would be necessary to trigger civil authority coverage. Plaintiff cannot squeeze

his claim into the civil authority coverage in the Policy; it simply does not fit.

       What’s more, the law requires a causal connection between the alleged property damage

on a nearby property and the civil authority’s action, and is not satisfied where the civil authority

acts not in response to property damage, but merely to prevent some future loss. See United

Airlines, Inc. v. Ins. Co., 385 F.Supp.2d 343, 353 (S.D.N.Y. 2005), aff’d 439 F.3d 128 (2d Cir.

2006) (holding that civil authority coverage did not exist where the decision to halt operations at

Ronald Reagan Washington National Airport in response to the 9/11 attacks was a response to

fears of future attacks, and not damage to insured property); Cleland Simpson Co. v. Firemen’s

Ins. Co. of Newark, 392 Pa. 67 (1958) (no civil authority coverage where the Mayor of Scranton

declared a state of emergency and shut down businesses to avoid a fire after a storm cut off the

city’s water supply, because businesses were closed due to the fear of damage, and not actual

damage necessary to trigger coverage).9 Erie’s Civil Authority coverage confirms this need for a



unfit.” Instead, their businesses were simply deemed less important than essential businesses and
were closed or limited to contain the person-to-person spread of the virus.
   9
     See also, Dickie Brennan & Co., Inc. v. Lexington Ins. Co., 636 F.3d 683, 686 (5th Cir. 2011)
(holding that civil authority coverage must arise from a civil order “issued as a direct result of

                                                  17
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 18 of 20




causal nexus by stating that the action by the civil authority must be “taken in response to

dangerous physical conditions resulting from the damage or continuation of the peril insured

against that caused the damage” or to “enable a civil authority to have unimpeded access to the

damaged property.” Exh. 1 at EIE-Geneva 0026 (§ C.1.a.), EIE-Geneva 0061 (§ C.1.a.). However,

the Executive Orders were on their face designed to prevent the “community contact transmissions

of COVID-19.” (Compl. Exhs. A and B at second “Whereas” clause). The Orders were not,

plainly, issued in response to any physical damage but to prevent future person-to-person spread

of the virus, which is far afield from the “peril” insured against and is not a “dangerous physical

condition” in any event. On the four corners of the Policy, and settled law, Civil Authority

coverage was not, and could not have been, triggered.

IV.    PLAINTIFF FAILS TO PLEAD A CLAIM UNDER NEW YORK’S GENERAL
       BUSINESS LAW § 349

       Section 349 of the General Business Law prohibits deceptive acts and practices in the

conduct of any business, trade, or commerce. NY Gen. Bus. § 349(a); Small v. Lorillard Tobacco

Co., Inc., 720 N.E.2d 892, 897 (N.Y. 1999); Spagnola v. Chubb Corp., 574 F.3d 64, 74 (2d Cir.




physical damage” to other property, and that civil authority coverage, therefore, did not exist where
a business was closed due to a hurricane evacuation order); Syufy Enters. v. Home Ins. Co. of Ind.,
1995 WL 129229 at 2 (N.D. Cal. Mar. 21, 1995) (holding that no civil authority coverage existed
for business closure due to a city-wide curfew to prevent looting and rioting); Kelaher Connell &
Connor, P.C. v. Auto-Owners Ins. Co., 2020 WL 886120, at *7 (D. S.C. Feb. 24, 2020); S. Tex.
Med. Clinics, P.A. v. CNA Fin. Corp., 2008 U.S. Dist. LEXIS 11460, at *2 (S.D. Tex. Feb. 15,
2008) (no coverage where the order was issued due to a fear that a hurricane would strike nearby
but not due to actual physical damage); Assurance Co. of Am. V. BBB Serv. Co., 593 S.E.2d 7, 7-
9 (Ga. Ct. App. 2003) (court noted that if the hurricane evacuation order was issued due to the
threat of future injury and not because of any already existing physical loss or damage, plaintiff
would be barred from recovery); Bros., Inc. v. Liberty Mut. Fire Ins. Co., 268 A.2d 611 (D.C. Ct.
App. 1970) (court interpreted the “direct loss” requirement to mean there had to be “loss
proximately resulting from physical damage to the property or contents caused by a riot or civil
commotion”).

                                                 18
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 19 of 20




2009). The plaintiff must demonstrate that it suffered actual harm as a result of the deceptive act

or practice. Small, 720 N.E.2d at 897. This claim falls with Plaintiff’s doomed coverage claims.

       As the Policy unambiguously precludes Income Protection, Extra Expenses, and Civil

Authority coverage for Plaintiff’s losses, and Erie properly denied coverage based on express

policy terms and settled law, Plaintiff’s GBL § 349 claim necessarily fails and should also be

dismissed. See Spagnola, 574 F.3d at 74. See also Serpa v. Liberty Mut. Mid-Atlantic Ins. Co.,

2018 NY Slip Op. 33438 (Sup. Ct. Queens Co. 2018) (“It necessarily follows that, because Liberty

Mutual properly denied plaintiff’s claim for [supplementary underinsured and uninsured motorist]

coverage due to a lack of exhaustion, the second cause of action [under § 349] predicated upon

fraud also fails”) (a copy of this decision is attached hereto at Exh. 5).

V.     THE COMPLAINT SHOULD BE DISMISSED AGAINST ERIE INSURANCE
       COMPANY OF NEW YORK AND ERIE INDEMNITY COMPANY FOR THE
       ADDITIONAL REASON THAT THEY HAVE NO CONTRACT WITH
       PLAINTIFF

       Plaintiff sued three insurance companies but the Policy was issued by only one of them—

Erie Insurance Company. Exh. 1 at EIE-Geneva 0002. Plaintiff pleads no basis to impose liability

on the two companies it had no dealings with; at a minimum, those two Defendants should be

dismissed from this case. See, e.g., SUS, Inc. v. St. Paul Travelers Grp., 75 A.D.3d 740, 742 (N.Y.

Sup. Ct. App. Div. 2010) (dismissing claims against other Travelers defendants where “only

Charter Oak, and none of the other Travelers defendants, issued the policy”).

VI.    PLAINTIFF’S FIRST CAUSE OF ACTION SEEKING A DECLARATORY
       JUDGMENT SHOULD BE DISMISSED AS DUPLICATIVE OF ITS CLAIM FOR
       BREACH OF CONTRACT

       Under New York law, “courts regularly dismiss [as duplicative] declaratory judgment

claims in first-party insurance actions where a breach of contract is also alleged.” H&H Envtl.

Sys. v. Evanston Ins. Co., 2019 U.S. Dist. LEXIS 39700, at *12-15 (W.D.N.Y. Mar. 12, 2019)


                                                  19
        Case 1:20-cv-00093-SPB Document 27 Filed 07/23/20 Page 20 of 20




(collecting cases) (“Because the declaratory judgment claim is duplicative of the breach of contract

claim, it serves no useful purpose and is dismissed”). Here, Plaintiff’s declaratory judgment claim

is entirely duplicative of its breach of contract claim, serves no purpose, and under settled law

should be dismissed.

                                         CONCLUSION

       For the foregoing reasons, Plaintiff’s claims should be dismissed with prejudice.

                                                     Respectfully submitted,

                                                     __/s/ Paul K. Geer, Esquire
                                                     Paul K. Geer, Esquire
                                                     Pa. I.D. No. 27675

                                                      /s/ Tara L. Maczuzak, Esquire
                                                     Tara L. Maczuzak, Esquire
                                                     Pa. I.D. No. 86709

                                                      /s/ Jason H. Peck, Esquire
                                                     Jason H. Peck, Esquire
                                                     Pa. I.D. No. 308111

                                                     DiBella, Geer, McAllister & Best, P.C.
                                                     Firm No. 099
                                                     20 Stanwix Street, Eleventh Floor
                                                     Pittsburgh, PA 15222

                                                     (412) 261-2900
                                                     (412) 261-3222 (Fax)

                                                     pgeer@dgmblaw.com
                                                     tmaczuzak@dgmblaw.com
                                                     jpeck@dgmblaw.com

                                                     Adam J. Kaiser (pro hac vice pending)
                                                     ALSTON & BIRD, LLP
                                                     90 Park Ave,
                                                     New York, New York 10016
                                                     (212) 210-9465
                                                     adam.kaiser@alston.com

                                                     Attorneys for Defendants


                                                20
